                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                       DOCKET NO. 3:16-CR-00166-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
AMUR MASHUG EL,                        )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Renewed Motion to Amend

Conditions of Release to remove the condition of home confinement. See Doc. No. 133. On July

15, 2020, Defendant pleaded guilty to Count Two of the indictment in this matter, which asserted

that he filed and attempted to file a false lien and encumbrance against the real and personal

property of a federal official, in violation of 18 U.S.C. § 1521. See Doc. Nos. 1, 138. After his

guilty plea, Defendant renewed his motion to modify conditions of release, and the Government

indicated it did not oppose the motion. For good cause shown, the Court will grant the motion.


                                           ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Renewed Motion to Amend

Conditions of Release, Doc. No. 133, is GRANTED, and Defendant’s home confinement

condition is REMOVED. Defendant shall otherwise abide by all previously imposed conditions,

including electronic monitoring.

                                            Signed: July 17, 2020




     Case 3:16-cr-00166-MOC-DSC Document 139 Filed 07/17/20 Page 1 of 1
